DETAILED ACTION
 	Claims 1-6, 8-13 and 21-27 are pending. Claims 7 and 14-20 have been cancelled. This action is in response to the amendment filed 2/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 				Response to Arguments
Applicant's arguments filed 2/23/2021 and 1/29/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages filed 2/23/2021 and 1/29/2021, with respect to the rejection(s) of the claim(s) under 35 USC 102 have been fully considered, however are not persuasive.  Therefore, the rejections have been maintained. 
Applicant’s argument that the reference to Zavadinka et al. does not disclose the at least one control surface is not in the vicinity the first fluid conduit or the third fluid conduit since the at least one control surface is closest to and in the vicinity of the second fluid conduit. 
at least one control surface of said control spool is arranged in a vicinity of said first fluid conduit or said third fluid conduit such that the at least one control surface is closer to the said first fluid conduit or said third fluid conduit as opposed to another fluid conduit”.
This is not persuasive since Zavadinka et al. disclose in the Figures 3 -5, that the at least one control surface (shown below) is closer to the third conduit 18 than another fluid conduit 25. Furthermore, this control surface is considered as being in a “vicinity” which is considered as an “area or region near or about a place” which is a very broad term, and therefore the at least one control surface is within this broad “vicinity”.

    PNG
    media_image1.png
    980
    587
    media_image1.png
    Greyscale

In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. 
Here, the drawings clearly show that the right wall control surface at 39 is closer to the third conduit 18 than another fluid conduit 25, as shown in appended Figure 5 above.


    PNG
    media_image2.png
    898
    881
    media_image2.png
    Greyscale



 	Claims 8, 21 and 22 depend from amended independent claim 1 and are considered obvious since the combination of Zavadinka in view of Sewcz, teaches the amended claim 1 limitations for the same reasons as discussed above.

 	Applicant’s amendments necessitated the new grounds for rejection, therefore the action has been made Non-Final.
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 6/19/2019 was acknowledged.  The traversal is on the ground(s) that there is not a serious burden since the examiner has not provided an appropriate explanation for the requirement.  This was found persuasive and the election requirement was previously vacated.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”. Such claim limitation(s) is/are: “fluid flux reducing means” and “dynamic pressure generating means” in claim 1 and 27. The fluid flux reducing means appears to be item 27 in Figure 2 of the instant application, which is a raised surface on the spool referred to as a web. The dynamic pressure generating means is structure arranged in the proximity of a control surface.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13 and 23-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Zavadinka et al. (US 2015/0050165). 

Regarding claim 1, Zavadinka et al. disclose a fluid control device (20), comprising a fluid transfer chamber (the opening 21 within 11 surrounding 6), a first fluid conduit (26), a second fluid conduit (27) and a third fluid conduit (18) that are fluidly connected to said fluid transfer chamber,
a control spool (6) that is arranged movably inside said fluid transfer chamber in a way that said first fluid conduit and said third fluid conduit can be selectively fluidly connected to said second fluid conduit through said fluid transfer chamber (para.0040,0041), wherein at least one control surface (right vertical surface 39) of said control spool is arranged in a vicinity (control surface 39 is in a “vicinity” in that it is in a region/area of) of said first fluid conduit or said third fluid conduit, 
wherein said control spool comprises an intermediary position (as shown in Figures 3-5) where no fluid flow is established between said first, second and third fluid conduit through said fluid transfer chamber (the spool is shown as blocking flow between 26,27 and 18 using control surfaces),
wherein a fluid flow boosting device, 
in the form of a fluid flux reducing means (the angled surface of 29 nearest the intersection with port 18) and/or a dynamic pressure generating means (the small necked down surface of the spool at 24/21) that is arranged in the proximity of a control surface (the land surface of 28 to the right of 6), is arranged downstream of the at least one control surface and/or inside said fluid transfer chamber, 
wherein the fluid flux reducing means (the angled surface of 29 nearest the intersection with port 18) is configured to increase pressure in an intermediary volume (the volume between the small necked down surface of the spool at 24/21 and the inner diameter of the housing that retains the spool) between the fluid flux reducing means and the at least one control surface during operation of the fluid control device, and 
wherein said at least one control surface (right vertical surface of 39) fluidly connects and disconnects said first fluid conduit to and from said second fluid conduit or said third fluid conduit to and from said second fluid conduit (as the spool shifts left the 
    PNG
    media_image3.png
    955
    639
    media_image3.png
    Greyscale

 	
    PNG
    media_image4.png
    723
    685
    media_image4.png
    Greyscale


 	a second control surface (the left land at the outermost diameter of 29 to the left of 6)  is arranged in the vicinity of said third fluid conduit (as shown in Figure 5, the surfaces are in the vicinity of both conduits) respectively and/or wherein apart from the vicinity of said first fluid conduit and the vicinity of said third fluid conduit no control surfaces are foreseen that are connecting to said fluid transfer chamber, as best viewed in the drawing of Figure 5, the inner bore is straight having no control surfaces, in a similar manner to applicant’s bore for chamber 17.
Regarding claims 3 and 13, Zavadinka et al. disclose wherein said control spool moves essentially parallel to the main fluid flow direction within said fluid transfer chamber (as shown the spool moves parallel (left/right) with the main fluid flow direction through the housing) and/or wherein said at least one control surface is arranged essentially perpendicular (the control surface 39, the right vertical face of 39, is essentially perpendicular as shown in Figure 5, to the main center line) to the main fluid flow direction within said fluid transfer chamber.
 	Regarding claim 4, Zavadinka et al. disclose the at least one control surface is pressure compensated with respect to the fluid transfer chamber (the fluid from 27 acts on the at least one vertical control surface 29 as it flows towards the third conduit, and therefor is considered as being pressure compensated) or with respect to said first fluid conduit or said third fluid conduit.

Regarding claim 6, Zavadinka et al. disclose said first fluid conduit and said third fluid conduit are configured to be interchangeably connected to said second fluid conduit through said fluid transfer chamber (as the valve shifts from one position to the other (para.0040,0041), the first and third conduits are fluidly interchangeably connected), 
and/or wherein said first fluid conduit and said third fluid conduit can be connected to said second fluid conduit through said fluid transfer chamber in a mutually excluding way.
Regarding claim 9, Zavadinka et al. disclose at least one actuator device (9,15) for controllably actuating said control spool (para.0036).
Regarding claim 10, Zavadinka et al. disclose at least one preloading device (12,7,13) for preloading said control spool.

Regarding claim 11, Zavadinka et al. disclose said fluid control device (20) is a fluid control device for a hydraulically adjustable fluid working machine (para.0011, “hydrostatic transmission”) that is used in an open fluid flow hydraulic circuit (as shown in Figures 1,2), wherein said first fluid conduit (26)  can be connected to a high-pressure part (1) of said hydraulic circuit, said second fluid conduit (27) can be connected to a controlling member (4) for adjusting the performance of said hydraulically adjustable 
Regarding claim 12, Zavadinka et al. disclose a hydraulically adjustable fluid working machine (para.0011, “hydrostatic transmission”), comprising a controlling member (4) for adjusting the performance of said hydraulically adjustable fluid working machine, and the fluid control device (20) according to claim 1 for actuating said controlling member.
	Regarding claim 23, Zavadinka et al. disclose the at least one actuator device is taken from the group comprising fluidly actuated devices, electrically actuated devices (para.0036, solenoid 15), and mechanically actuated devices.  
 	Regarding claim 24, Zavadinka et al. disclose the at least one preloading device (12,7,13) is configured for preloading said control spool in an adjustable way (para.0038 using screw 12).  
 	Regarding claim 25, Zavadinka et al. disclose said low-pressure part of said hydraulic circuit is a low-pressure hydraulic fluid reservoir (19, para.0033).  
 	Regarding claim 26, Zavadinka et al. disclose said controlling member is a servo piston (4, para.0029).

Regarding claim 27, Zavadinka et al. disclose a fluid control device (20), comprising a fluid transfer chamber (the opening 21 within 11 surrounding 6), a first fluid conduit (26), a second fluid conduit (27) and a third fluid conduit (18) that are fluidly connected to said fluid transfer chamber, a control spool (6) that is arranged movably inside said fluid transfer chamber in a way that said first fluid conduit and said third fluid 
wherein the fluid flux reducing means (the angled surface of 29 nearest the intersection with port 18) is configured to increase pressure in an intermediary volume (the volume between the small necked down surface of the spool at 24/21 and the inner diameter of the housing that retains the spool) between the fluid flux reducing means and the at least one control surface during operation of the fluid control device, and 
wherein said at least one control surface (right vertical surface of 39) fluidly connects and disconnects said first fluid conduit to and from said second fluid conduit or said third fluid conduit to and from said second fluid conduit (as the spool shifts left the control surface 39 connects and disconnects the third and second conduits).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zavadinka et al. ‘165 in view of Sewcz et al. (US 9,399,985).
Regarding claim 8, Zavadinka et al. is silent to having at least one fluid flow establishing device enabling a restricted fluid flow between at least two of said first, second and third fluid conduit.
Sewcz et al. disclose a fluid flow establishing device (26, see Fig. 1, also see Fig. 2, the un-numbered item above numeral 90).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a fluid flow establishing device as taught by Sewcz et al. into the device of Zavadinka et al.  to have at least one fluid flow establishing device enabling a restricted fluid flow between at least two of said first, second and third fluid conduit, in order to limit pressure in the line (Sewcz et al. col. 6, lns. 48-50).
 	Regarding claim 21, Sewcz et al. disclose the least one fluid flow establishing device is an orifice device (26).  
 	Regarding claim 22, Sewcz et al. disclose the at least one fluid flow establishing device enables a restricted fluid flow between said second fluid conduit and said third fluid conduit, when combined with Zavadinka et al. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
		/CRAIG J PRICE/           Primary Examiner, Art Unit 3753